Case:20-17026-KHT Doc#:19 Filed:10/29/20             Entered:10/29/20 11:27:22 Page1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO


 In re:

 SPPRINGS MEDICAL ASSOCIATES,                     Bankruptcy Case No. 20-17026 KHT
 P.C.,                                            Chapter 11

 Debtor.


                               ORDER AND NOTICE OF HEARING

       IT IS HEREBY ORDERED that Debtor’s Motion to Compel Turnover of Financial
Records and Assets of the Bankruptcy Estate is set for a non-evidentiary hearing docket
before Judge Kimberley H. Tyson on Monday, November 2, 2020 at 1:30 p.m.. The
parties shall be prepared to make legal arguments and/or appear for a status and
scheduling conference. It is

      FURTHER ORDERED that Debtor shall serve notice of the hearing in
accordance with L.B.R. 2081-1(c)(2).

       Parties shall appear telephonically and call the Court prior to the hearing at 1-
888-684-8852. The meeting ID number is 4168567, followed by the # sign. Please stay
on the line until the court operator takes the roll call and the hearing begins. The Court
will not contact parties by telephone. If a party has not called in to the conference
line or is not present in court, it will be deemed a failure to appear, and be subject
to imposition of sanctions as appropriate.

          Dated this 29th day of October, 2020.

                                                    BY THE COURT:


                                                    Kimberley H. Tyson
                                                    United States Bankruptcy Judge
